[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 79 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 81 
The comptroller appeals from so much of the order of the General Term as annuls his action in re-levying taxes upon the occupied lots. He acted and justifies his action under chapter 453 of the Laws of 1885. That act provides that "whenever any unpaid tax levied upon an assessment of land by a town or ward having a legal right to assess the same which may have been returned to and admitted by the comptroller shall be ascertained either before or after sale thereof to be illegal or void by reason of any irregularity or defect in or omission of statutory requirements for creating or collecting such tax the comptroller is hereby directed and empowered, whenever deemed practicable by him, to re-levy the correct amount of such tax and add thereto the five per cent allowed by law to be added by the collector, which aggregate amount of tax and charge, with interest thereon at ten per cent per annum from the first day of August following the admission of such illegal or void tax, shall thereupon be due and payable, and shall be subject to existing provisions of law governing the collection of and sale for unpaid taxes by the comptroller." This act is undoubtedly a convenience to the state, and furnishes a summary remedy for illegal *Page 83 
taxes sought to be enforced against non-resident lands. When discovered to be illegal they are to be re-levied by the comptroller and then collected. Within certain limits the act works no injustice, but when enforced to its full extent the right of the taxpayer to notice of his assessment seems to disappear at the door of the state house.
This case furnishes an illustration in its facts, which are these: The lands in question were in the county of Greene and owned by one George Clark. He was a non-resident of the county, but the lots assessed were all of them occupied by his tenants, residents of the town. The lands should have been assessed to the resident occupants. They were assessed to the non-resident owner, and in the part of the roll devoted to non-resident lands. The assessment was, therefore, invalid and illegal, and the lots were not effectually assessed at all. The learned counsel for the comptroller declares in his brief that "the law does not read that way, and it is difficult to see how such a construction can be fairly put upon the statute." We have offended against that criticism in, at least, three cases. (Buffalo  S.L.R.R. Co. v.Suprs. of Erie, 48 N.Y. 101; Hilton v. Fonda, 86 id. 339;Stewart v. Crysler, 100 id. 178.) The first of these cases was decided before the amendment of 1878, but the others after it went into effect. That amendment was designed to accomplish two things only, and those were to make lands occupied by persons other than the owners assessable against such owner if he resided in the county, although not in the town or ward; and to provide for the omitted case of occupied lands of a non-resident owner where the occupants themselves were also non-residents. In that case the lands would be as much non-resident lands as if wholly unoccupied. The claim that the phrase "be assessed to the occupant as lands of non-residents" gives to the assessors an arbitrary choice, independent of the facts, is not to be encouraged. It is contrary to the whole scheme of the statute to permit land of a non-resident owner which is in the possession of resident occupants who can themselves be assessed and compelled to pay as if they were in truth owners to be treated *Page 84 
and returned as non-resident land. There is neither necessity nor justice in that, and full force is given to the expression as relating to a case where both owner and occupants are non-residents. That is the construction we have adopted and with which we remain satisfied.
Now the occupied lands in the present case were not assessed to the resident occupants, nor even as non-resident land, but were assessed to the non-resident owner. While it is true that they were placed in the non-resident column, yet the name of the owner was appended, and so a personal liability on the face of the roll was initiated against him. As a consequence the lands were not assessed at all. There was not even the form or appearance of an assessment against the occupants, and that against the owner was illegal and invalid. Under such circumstances a re-levy of the tax by the comptroller necessarily involved a new assessment by him, and against the occupants who as yet had never been assessed at all. If he could make such assessment, which would necessarily be the first or original one against them, he certainly must act under some law which gives them notice and a right to be heard. The notice of the assessors was not such, for the occupants were not then assessed, and it did not concern them in the least. If they appeared on the review day they only ascertained that there was no assessment against them and so no right of theirs in any manner threatened If the owner appeared he found an invalid assessment of which he need not complain, since it could not be enforced. The comptroller, therefore, under the law, could only re-levy the tax against the occupants, and to do that he must first assess the occupants who had not been assessed before. If the law could make him an assessor for Greene county and then its collector, it could not do so as against the occupants without some provision for notice and some chance of a hearing. (Stuart
v. Palmer, 74 N.Y. 183.) It is said that notice was given to the owner by letter from the comptroller's office. That was a very proper thing to do but did not affect the occupants or help the case; for the question always is, not what was done, *Page 85 
but what might be done under the law. If, therefore, we construe this act to admit of an assessment where none had been made by the local officers, or one which was absolutely void and a complete nullity, we necessarily interpret it to authorize a new and original assessment against individuals not assessed before and without any provision for notice.
The act, therefore, should be limited as, indeed, its own terms indicate. It can relate only to unoccupied lands of non-residents, or where the occupants are themselves non-residents, which alone can be assessed as non-resident lands and returned as such to the comptroller, and permits him to re-levy on the basis of the old assessment where the same is irregular or void, but not in any respect which violates the constitutional rights of the owner.
We are assured that the act is a curative statute. That may well be said of it as we have construed it, but it is impossible to cure what never had life enough to be sick. There never was any assessment against the occupants, and nothing to be cured. As to them it was simply an omitted tax, and the cases of People exrel. v. Board of Assessors of Brooklyn (92 N.Y. 430) andPeople ex rel. v. Goff (52 id. 434), cited by the appellant, show what the remedy in such a case is.
We agree, therefore, with the General Term in their conclusion that the taxes in question could not be re-levied.
The judgment should be affirmed, with costs.
All concur.
Judgment affirmed. *Page 86